Citation Nr: 1232545	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-00 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for Raynaud's Syndrome.

2.  Entitlement to a rating in excess of 20 percent for the residuals of cold injury to the right hand, prior to March 27, 2012.

3.  Entitlement to a rating in excess of 20 percent for the residuals of cold injury to the left hand, prior to March 27, 2012.

4.  Entitlement to a rating in excess of 30 percent for the residuals of cold injury to the right hand, as of March 27, 2012.

5.  Entitlement to a rating in excess of 30 percent for the residuals of cold injury to the left hand, as of March 27, 2012.



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2007, April 201, and April 2012 by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2007 rating decision continued a disability rating of 10 percent for each hand for cold injury residuals.  Subsequently in January 2009, the RO issued a rating decision that found CUE in the October 2002 rating decision that originally granted service connection for right and left hand cold injury with a 10 percent disability rating each, effective from June 11, 2002.  In this regard the RO determined that the Veteran was entitled to a 20 percent rating in each hand for cold injury, effective from June 11, 2002.  In the April 2012 rating decision the RO granted an increased rating for the Veteran's right and left hand cold injury residuals, to a 30 percent disability rating for each hand effective from March 27, 2012.  As such the Board shall address the Veteran's claim for an increased rating for cold injury residuals, right and left hand, 20 percent disabling prior to March 27, 2012 and 30 percent disabling as of March 27, 2012.  The April 2010 rating decision denied Raynaud's syndrome.

The Veteran testified before the undersigned at a June 2012 Video Hearing before the Board held at the Denver, Colorado, RO.

FINDINGS OF FACT

1.  The competent and credible evidence indicates that the Veteran has Raynaud's Syndrome that is related to his active duty service.  

2.  The residuals of cold injury to the right hand are manifested by swelling, burning, tingling, stiffness, and subjective symptoms of paresthesias, prior to March 27, 2012.

3.  The residuals of cold injury to the left hand are manifested by swelling, burning, tingling, stiffness, and subjective symptoms of paresthesias, prior to March 27, 2012.

4.  The residuals of cold injury to the right hand are manifested by arthralgia, numbness, cold sensitivity, plus:  nail abnormalities, color changes, and locally impaired sensation, as of March 27, 2012.

5.  The residuals of cold injury to the left hand are manifested by arthralgia, numbness, cold sensitivity, plus:  nail abnormalities, color changes, and locally impaired sensation, as of March 27, 2012.



CONCLUSIONS OF LAW

1.  Raynaud's Syndrome was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. § 3.303 (2011).


2.  The criteria for a rating in excess of 20 percent for the residuals of cold injury to the right hand are not met, prior to March 27, 2012.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).

3.  The criteria for a rating in excess of 20 percent for the residuals of cold injury to the left hand are not met, prior to March 27, 2012.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).

4.  The criteria for a rating in excess of 30 percent for the residuals of cold injury to the right hand are not met, as of March 27, 2012.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).

5.  The criteria for a rating in excess of 30 percent for the residuals of cold injury to the left hand are not met, as of March 27, 2012.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claims the letters dated in June 2007 and January 2010 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.
The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The June 2007 and January 2010 letters provided this notice to the Veteran.

The Board observes that the June 2007 letter was sent to the Veteran prior to the September 2007 and April 2012 rating decisions and the January 2010 letter was sent prior to the April 2010 rating decision.  The VCAA notice with respect to the elements addressed in these letters was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the June 2007 and January 2010 letters fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

As the Board's decision herein to grant service connection for Raynaud's Syndrome, is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment and VA treatment records are associated with the claims folder.

VA examinations with respect to the issues on appeal were provided in June 2007 and March 2012.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence she should submit to substantiate her claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

Initially the Board must address the timeliness of the Veteran's substantive appeal pertaining to the issue of entitlement to service connection for Raynaud's Syndrome is in question.  The facts as to the date of receipt of the Substantive Appeal are not in dispute.  The RO determined that the Veteran's Substantive Appeal with regard to this issue was not timely.  See January 2012 letter regarding timeliness.  

The Board may address questions pertaining to jurisdictional authority, including whether a substantive appeal was timely at any stage of the proceedings.  38 C.F.R. § 20.101.  An appeal to the Board consists of a timely filed Notice of Disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.  For a substantive appeal to be timely, it must be filed by the Veteran or his representative within 60 days of the issue date of the SOC or within one year of the rating decision.  38 C.F.R. § 20.302(b).  If the document is mailed to VA, the filing date is the date the document is received by VA or the postmark date.  If the postmark is not available, the postmark date is computed to be five days before the date of receipt, excluding weekends and holidays.  38 C.F.R. § 20.305.  A substantive appeal must be filed with the VA office that issued the SOC or with the office that currently has jurisdiction if the file has been transferred.  38 C.F.R. 20.300.

The SOC was issued on June 16, 2011.  The VA Form 9 was signed by the Veteran and submitted to his representative on September 27, 2011.  This date is over 60 days after the SOC was issued.

The Board notes that at the June 2012 Video Hearing, the Veteran's testimony consisted almost entirely of complaints regarding his Raynaud's Syndrome.  As noted above, the Veteran is currently service-connected for cold injury residuals to his hands.  The Veteran reported at the hearing that the most distressing symptom at the moment with regard to his cold injury residuals is the progression of his Raynaud's syndrome.  The Board recognizes that the two issues are legally separate, however, the Veteran clearly believes that the issues are one in the same.  The Board notes that under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim."  In this regard, while the Veteran was informed that his Substantive Appeal for his claim for Raynaud's Syndrome was untimely, he clearly believes that it is part and parcel of his cold injury claims.  As it is in the Board's discretion to determine whether to exercise jurisdiction of the appeal, the Board accepts jurisdiction over the issue of entitlement to service connection for Raynaud's Syndrome. 

The Veteran contends that he has Raynaud's syndrome that is related to his history of frostbite while on active duty.  

The Board notes, initially that the Veteran is currently diagnosed with Raynaud's Syndrome, as noted in the June 2012 VA treatment report.  As such the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The June 2012 VA treatment report further stated that the Veteran was diagnosed with Raynaud's Syndrome in 2010, but has had symptoms for years since his frostbite exposure.  The report stated that more likely than not, the Veteran's Raynaud's Syndrome is due to his history of frostbite.  

The Board notes that the Veteran is currently service-connected for cold injury residuals of his right and left hands, so it has been determined that the Veteran was exposed to cold while on active duty.  Moreover, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes that the Veteran is competent to report that his hands turn white with a change in temperature.  As a result, the Veteran's lay contentions as to the continuity of symptomatology of his Raynaud's Syndrome constitute competent evidence.  Further, in some cases, lay evidence will be competent and credible evidence of etiology.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Veteran's statements are both competent and credible in this case.  As noted above, the Board acknowledges that the Veteran has asserted that he had experienced the symptomatology for years and at his June 2012 Travel Board hearing and there is now a competent and credible medical diagnosis to support the Veteran's contentions.  More importantly, there is no competent medical opinion of record, based on examination of the Veteran and review of the record, that  disputes the VA examiner's opinion.

Applying the relevant law and regulations to the facts in this case, the Board notes that the Veteran is currently diagnosed with Raynaud's Syndrome, there is evidence of cold exposure in service, and there is a competent medical opinion, based on examination of the Veteran and review of his records, of a nexus, or link, between his currently diagnosed Raynaud's Syndrome and his exposure to cold in service.  Under the circumstances, the Board must conclude that the Veteran's Raynaud's Syndrome was incurred in service.  The Board therefore finds that the evidence supports the Veteran's claim of service connection for Raynaud's Syndrome.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App.49, 55(1990).

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  

The absence of contemporaneous medical evidence may be weighed as a factor in determining the credibility of lay evidence, but lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

As noted above, the Veteran is currently assigned a 20 percent rating for cold injury residuals in both his right and left hands prior to March 27, 2012 and a 30 percent rating for cold injury residuals in both his right and left hands as of March 27, 2012 under 38 C.F.R. § 4.110, Diagnostic Code 7122 (2011).  The Veteran was exposed to cold weather and cold rain in Fort Lewis, at Mount Rainier.

Diagnostic Code 7122 for cold injury residuals assigns a maximum 30 percent rating in affected parts for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 20 percent rating is assigned in affected parts for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 10 percent rating is assigned in affected parts for Arthralgia or other pain, numbness, or cold sensitivity.  Additionally the Board observes, Note 1: Separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under diagnostic code 7122.  Note 2:  Evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with 38 C.F.R. § 4.25 and 38 C.F.R. § 4.26. 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).

Prior to March 27, 2012

The Veteran was afforded a VA examination in June 2007.  The Veteran reported constant burning and tingling sensation in his hands.  The Veteran stated his symptoms were more severe in the winter when he had to use heat inserts in gloves to get relief from the pain sensation.  In particular the Veteran noted his hands swell in winter time.  Other than in the summer time the Veteran noted he had burning and tingling sensations.  The Veteran reported he had to keep a heater under his desk or keep his hands in his pockets to keep them from getting cold.  The Veteran reported he had full range of motion but that his hands were always stiff.  Upon examination it was noted the Veteran's hands revealed no deformities, no swelling, no edema.  Capillary refill was normal in both hands and all the fingers.  Range of motion in both hands was completely within normal limits with the Veteran able to make a full, tight fist.  He had full abduction and adduction of his fingers and was able to touch the tips of all his fingers with his thumb without any difficulty.  With regard to neurological testing it was noted that examination of sensory system with pinprick revealed no loss of sensation in both upper extremities including both hands on volar and dorsal aspects.  X-rays taken in conjunction with the examination revealed normal bony anatomy bilaterally.  The Veteran was diagnosed with cold injury, right and left hands, with subjective symptoms of paresthesias and no limitation of range of motion.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected residuals of cold injury to the right and left hands, prior to March 27, 2012, are manifested by swelling, burning, tingling, stiffness, and subjective symptoms of paresthesias.  The evidence does not demonstrate that the Veteran had two or more of the following symptoms:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities.  As such, the Veteran's service-connected residuals of cold injury to the right and left hands do not warrant a higher rating than the currently assigned 20 percent rating under Diagnostic Code 7122, prior to March 27, 2012.

As of March 27, 2012

The Veteran was afforded another VA examination in March 2012.  The Veteran reported ongoing symptoms of bilateral pain in his hands as well as stiffness.  The Veteran further noted that in cold weather his fingers turn pale white and become stiff.  The Veteran stated that he would have to use hot water to warm his hands and that he wears gloves.  Upon examination it was noted that the Veteran had arthralgia, cold sensitivity, color changes, numbness, locally impaired sensation, and nail abnormalities bilaterally.  Specifically it was noted the Veteran reported that his finger joints feel stiff and hurt when exposed to cold weather.  The Veteran further reported numbness in his fingers and his fingers turn white and sometimes turn red.  Finally the Veteran reported that his fingernails did not grow and that his cuticles peel at times.  The examiner noted that the Veteran's hands turned white during the examination because it was cold in the examining room.  The examiner reviewed x-rays taken in February 2012 which revealed no evidence of osteoarthritis, osteoporosis, or subarticular punched at lesions.  The examiner also reviewed a March 2012 VA rheumatology treatment report which noted that the Veteran's hands exhibited a full range of motion.  There was no evidence of synovitis, tenderness, digital pitting, or Raynaud's syndrome.  Finally it was noted that the Veteran's joint pain was noninflammatory.  The Veteran reported that his condition affected his work in telecommunications because the room temperature necessary for computer servers meant that he had to constantly wear a sweater and keep a heater under his desk.  

With consideration of the above, the Board finds the Veteran's service-connected residuals of cold injury to the right and left hands are manifested by arthralgia, numbness, cold sensitivity, nail abnormalities, color changes, and locally impaired sensation, as of March 27, 2012.  As such a higher rating than the currently assigned 30 percent rating, as of March 27, 2012, under Diagnostic Code 7122 is not warranted.  Additionally, the Board notes that the assigned 30 percent ratings are the maximum schedular ratings available under diagnostic code 7122.

As noted above, Raynaud's phenomenon, should be rated separately under a different diagnostic code.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation for the Veteran's service-connected cold injury residuals of the right and left hands as a review of the record, to include the medical evidence, fails to reveal any additional disfigurement or impairment associated with such disability to warrant consideration of alternate rating codes. 

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the herein assigned ratings.

The Board has carefully reviewed the Veteran's own testimony and contentions and the Board understands fully the Veteran's belief that the severity of his service-connected disabilities warrants a higher rating.  However, the Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder.  The Board may not draw its own medical conclusions in reaching a decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  While the Veteran, as a lay person, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder, and in this case the preponderance of the competent medical evidence is against the claim.

As such, the Veteran is not entitled to a higher rating than the currently assigned 20 percent rating for service-connected cold injury residuals for the right and left hand prior to March 27, 2012, or the currently assigned 30 percent rating as of March 27, 2012.  See 38 C.F.R. § 4.110, Diagnostic Code 7122.  

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his claims.  There is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would, by themselves, cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The Board has considered the applicability of the benefit of the doubt doctrine.  A preponderance of the evidence is against assignment of higher ratinga than are currently assigned for service-connected cold injury residuals of the right and left hand both prior to and as of March 27, 2012.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



ORDER

Entitlement to service connection for Raynaud's Syndrome is granted.  

Entitlement to a rating in excess of 20 percent for the residuals of cold injury to the right hand is denied, prior to March 27, 2012.

Entitlement to a rating in excess of 20 percent for the residuals of cold injury to the left hand is denied, prior to March 27, 2012.

Entitlement to a rating in excess of 30 percent for the residuals of cold injury to the right hand is denied, as of March 27, 2012.

Entitlement to a rating in excess of 30 percent for the residuals of cold injury to the left hand is denied, as of  March 27, 2012.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


